Title: To James Madison from William Jones, 11 August 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Augt. 11. 1813
The enclosed is copy of a letter received this morning from Capt Perry.
Thus Sir you see the vessels that were “built in a pond from whence they could not be removed” are afloat in safety on the broad Lake having passed the Bar in the presence of the enemy without interruption which I take to be an acknowledgement of inferiority. You will observe that the eight vessels which had passed the Bar were the largest, and that three gun Boats only remained behind which can follow at any moment. The complaint of want of officers and men may be and probably is in a degree well founded but by no means to the extent that his complaint would indicate.
Com. Chauncey has an abundance of officers and men for both Lakes and certainly ought to have sent more of each, particular officers fit for command. Perrys complaint may be in part accounted for upon the principle of what sailors call “laying an anchor to windward⟨.”⟩
If he should be victorious he will claim the more merit, and if defeated it may furnish an apology. He is however decidedly superior and from the information we possess he has at least 3 men to 2 of the enemy his vessels are greatly superior and I calculate upon a decisive and favorable result.
I have heard nothing from Com Chauncey since your departure. I am very respectfully your Obdt Servt
W Jones
